       Case 3:15-cv-01857-SI    Document 409    Filed 10/15/20   Page 1 of 4




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF OREGON

LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
on behalf of a class of others similarly
situated,                                Declaration of Simon Franzini in
                                         support of Plaintiffs’ opposition to
                   Plaintiff,            ViSalus’ renewed motion for
                                         judgment as a matter of law and for
                  v.                     a new trial

VISALUS, INC.,
a Nevada corporation,

                 Defendant.
            Case 3:15-cv-01857-SI     Document 409      Filed 10/15/20    Page 2 of 4




        I Simon Franzini, declare as follows:

        1.      I am a partner in the law firm Dovel & Luner, LLP, counsel for Plaintiff

and the Class in this case. I am licensed to practice in the State of California and am

admitted pro hac vice in this District. I have personal knowledge of the facts set forth

this declaration and, if called as a witness, I would testify competently to them.

        2.      Attached as exhibits are true and correct copies of the trial exhibits cited in

Plaintiffs’ response to ViSalus’ motion for JMOL and for a new trial, except for ones

formats that the ECF system will not accept. 1 For ease of reference, the exhibits are

numbered according to their trial exhibit number (rather than sequentially).

     Trial Exhibit
                                                     Description
       Number

8                       Promoter Application - July 2014 VIP

11                      Promoter Application - July 2015 VIP

13                      Promoter Application - November 2013 VIP

15                      Promoter Application - 2010 VIP

17                      Promoter Application - July 2012 VIP

19                      Promoter Application - 2016 NEON

20                      Promoter Application - 2016 US

22                      Promoter Application - 2016 NEON US


        1
        Exhibit 38 (is a collection of over 400 very large native excel contact list excel
spreadsheets. Exhibits 39 and 40 are very large contact list excel spreadsheets. Exhibits
43-7, 43-10, 43-11, 43-12, 43-13, 43-14, 43-15, 43-17, 43-19, 43-23, 43-24, 43-25, 43-
28, 43-29, 43-32, 43-33, 43-34, 43-35 are audio recordings of ViSalus’ prerecorded
telemarketing messages. An electronic copy of each of these exhibits was submitted to
the Clerk’s Office in connection with trial.
                                                1
           Case 3:15-cv-01857-SI   Document 409      Filed 10/15/20    Page 3 of 4




24                    Promoter Application - NEW

26                    Promoter Application - 2012

27                    Promoter Application - 2013

31 2                  POM Campaign Tracker spreadsheet

32                    ASR Campaign Tracker spreadsheet

34                    Using Proactive Outreach Manager

35                    How to Start a Campaign with the Correct Contact List

36A                   Summary of call outcomes in call lists

37                    Gidley Declaration

44                    Outbound Processes

47                    ViSalus Internal Email Chain re Better Business Bureau Complaint

50                    POM Upload Instructions

62                    Building a Contact List

       I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.



Date: October 15, 2020                            Respectfully submitted,

                                                  By: /s/ Simon Franzini

                                                  Simon Franzini, Cal. Bar #287631
                                                  (admitted pro hac vice)
                                                  DOVEL & LUNER, LLP


       2
         Exhibits 31 and 32 are excel spreadsheets that were submitted in native format at
trial. To facilitate their use by the parties on appeal, PDF versions are being submitted as
exhibits to this declaration. Because these exhibits were originally submitted in native
format, the PDF versions do not have exhibit stamps on their face.
                                             2
Case 3:15-cv-01857-SI   Document 409   Filed 10/15/20   Page 4 of 4




                                   simon@dovel.com
                                   201 Santa Monica Blvd., Suite 600
                                   Santa Monica, California 90401
                                   Tel: (310) 656-7066
                                   Fax: (310) 656-7069

                                   Attorney for Plaintiff Wakefield and the
                                   Certified Class




                               3
